     Case 1:19-cv-06091-GBD-BCM Document 71 Filed 09/17/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                    09/17/2020
DWAYNE GILMORE, et al.,
             Plaintiffs,                             19-CV-6091 (GBD) (BCM)
      -against-
                                                     ORDER
THE CITY OF NEW YORK
             Defendant.

BARBARA MOSES, United States Magistrate Judge.

      For the reasons stated on the record during the September 17, 2020 discovery conference

it is hereby ORDERED that:

      1. No later than October 1, 2020, opt-in plaintiff German Sosa shall SHOW CAUSE in

          writing why his claims should not be dismissed pursuant to Fed. R. Civ. P.

          3737(b)(2)(A)(v) and 41(b) for failure to produce his personal logbook, in which he

          kept track of his time working, as required by this Court's Order dated August 3, 2020

          (Dkt. No. 58). The written submission shall include an affidavit or declaration, signed

          by Sosa, that specifically addresses why he failed to produce the logbook (a) prior to

          his June 1, 2020, deposition, (b) after the deposition, or (c) following the Court's

          August 3 Order, as well as (d) the efforts he took to preserve and produce the logbook

          and other discoverable documents in this case.

      2. Defendant may respond in writing to Sosa's written submission no later than October

          9, 2020.

      3. Sosa may file reply papers no later than October 16, 2020.

      4. If any party wishes to conduct an evidentiary hearing on this matter, that party shall

          so inform the Court in his or its first written submission pursuant to this Order, and

          shall also address whether the hearing should proceed in the United States Courthouse

          or via videoconference. Videoconference hearings are conducted using the Court's
     Case 1:19-cv-06091-GBD-BCM Document 71 Filed 09/17/20 Page 2 of 2




         teleconferencing program, Skype for Business, unless the parties propose an

         alternative videoconferencing platform. Any alternative videoconferencing platform

         must include an audio line for member of the public and/or the press.

Dated: New York, New York
       September 17, 2020
                                          SO ORDERED.



                                          ________________________________
                                          BARBARA MOSES
                                          United States Magistrate Judge




                                             2
